TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00657-CV



                                Richard David O’Brien, Appellant

                                                   v.

                                    Jennifer O’Brien, Appellee


           FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 05-1148-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Richard David O’Brien perfected an appeal from a judgment entered by the County

Court at Law No. 1 of Williamson County. The clerk’s record was due on February 25, 2008. No

clerk’s record has been filed due to appellant’s failure to pay or make arrangements to pay the clerk’s

fee for preparing the clerk’s record.

               If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).

               Because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                           ___________________________________________

                                           Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: April 25, 2008




                                                2